                Case 1:19-cv-06911-KPF Document 32 Filed 04/20/20 Page 1 of 1
   THE WEITZ LAW FIRM, P.A.
                                                                              Bank of America Building
                                                                         18305 Biscayne Blvd., Suite 214
                                                                                Aventura, Florida 33160



   April 17, 2020

   VIA CM/ECF
   Honorable Judge Katherine Polk Failla
   United States District Court
   Southern District of New York
   40 Foley Square - Courtroom: 618
   New York, NY 10007

          Re:       Velasquez v. 80-90 Maiden Lane Del LLC, d/b/a Gristedes Supermarket, et al.
                    Case 1:19-cv-06911-KPF

          The undersigned represents the Plaintiff in the above-captioned case matter.

          Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
   the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
   adversely affected the business in this matter, it is very difficult for the parties to proceed in this
   matter with discovery and productive settlement negotiations at this time.

          Therefore, Plaintiff’s undersigned counsel hereby respectfully requests that the Court grant an
   additional thirty (30) day stay of all deadlines and/or any Conference in this matter, which would also
   coincide with the recent New York “PAUSE” extension until May 15, 2020. The undersigned has
   conferred with opposing counsel who consents to this request.

           The Court may wish to note that this is undersigned counsel's second request to stay this
   matter. Thank you for your consideration of this unfortunate, but necessary request.

                                                 Sincerely,

                                                 By: /S/ B. Bradley Weitz
                                                     B. Bradley Weitz, Esq. (BW 9365)
                                                     THE WEITZ LAW FIRM, P.A.
                                                     18305 Biscayne Blvd., Suite 214
                                                     Aventura, Florida 33160
                                                     Tel.: (305) 949-7777
                                                     Fax: (305) 704-3877
                                                     Email: bbw@weitzfirm.com
Application GRANTED. This action is hereby STAYED until May 20, 2020. On
or before that date the parties should provide a letter to the Court with a
revised discovery schedule. The pretrial conference previously scheduled
for June 9, 2020 is hereby ADJOURNED sine die.
                                                SO ORDERED.


Dated: April 20, 2020
       New York, New York
                                                HON. KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE
